DETAILED ACTION

1.    	This correspondence is in response to AMENDMENTS and REMARKS filed on 11/16/2021.

2.    	Claims 1-10 are pending. Claims 1 and 6 are in independent forms. Claims 1 -10  has been 

amended. 

Response to Arguments

3.    	Applicant's arguments with respect to the rejection of the pending claims over prior arts 

of record have been fully considered and are persuasive.


Allowable Subject Matter
4.	Claims 1-10 are allowed over the Prior Art of record.
5.        The following is an examiner’s statement of reasons for allowance:
The best prior art of record found to record are Liao (U.S. No. 2017/0195882 A1) and Mukherjee (U.S. No. 2009/0025060 A1) which teach the claimed invention however fails to disclose the limitations of performing a NAS procedure to communicate with the network device by using the new set of NAS key(s) instead of any sets of NAS key(s) derived before deriving the new set of NAS key(s) in response to reception of an RRCReconfiguration message indicating derivation of a set of Access Stratum (AS) keys from the network device when an acknowledge message associated with the NAS security mode complete message has not been received from the network device after transmitting the NAS security mode complete message that the instant apparatus and method uses as claimed in independent claims 1 and 6.  
Hence the prior art of record fails to teach the invention as set forth in claims 1-10 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant's own reasoning.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433   
/William J. Goodchild/Primary Examiner, Art Unit 2433